Pannell, Judge.
Where a complaint is brought by the corporate operator of a business alleging that a license ordinance of a municipality sought to be enforced is unconstitutional and praying for process, a temporary restraining order, and for a permanent injunction, such a case is an equity case within the meaning of Art. VI, Sec. II, Par. IV defining the jurisdiction of the Supreme Court. It follows that the Supreme Court and not this court has jurisdiction of appeals from (a) the grant of a general summary judgment in favor of the plaintiff and (b) the denial of a motion for summary judgment made by the defendant therein. Accordingly, it is ordered that these cases be

Transferred to the Supreme Court.


Felton, C. J., and Quillian, J., concur.